Citation Nr: 1603159	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as a sleep condition secondary to posttraumatic stress disorder (PTSD) and/ or undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & his spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran had active duty service from August 1986 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  A transcript of that hearing has been associated with the electronic folder documents.

In May 2015, the Board remanded this claim for additional development.  Per remand instructions, the record was supplemented with an addendum opinion to the February 2015 VA examination.  See June 2015 VA addendum.  The case has now been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a sleep condition.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the May 2015 remand, the RO was instructed to accomplish multiple tasks in addition to obtaining a VA addendum opinion.  As noted above, the record was supplemented with a VA addendum opinion in June 2015.  However, there has been no further development taken on the other actions requested by the Board in the May 2015 remand.  

First, the Veteran has not been provided notice that complete treatment records from Dr. W.R., dated from 2009 to June 2010 and from December 2010 to 2014, could not obtained.  The Veteran must be made aware of the efforts taken to obtain these records and of his respective duties for the procurement of these materials.

Second, the record does not reflect that the RO has sought to obtain any additional records from Apnea Specialists.  Efforts to obtain these records, including any additional sleep studies other than the one in July 2010, must be undertaken.  Should these efforts prove to be fruitless, these attempts must be documented in the file and the Veteran made aware of the attempts and of his respective duties for the procurement of these materials.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any additional, recent treatment records pertaining to his sleep apnea. 
 
2. Make arrangements to obtain any additional, relevant treatment records from the VAMC in Oklahoma City dated from May 2015 to the present.
 
3. Notify the Veteran that complete treatment records from Dr. W.R. dated from 2009 to June 2010 and from December 2010 to 2014 were not obtained; briefly explain the efforts made to obtain those records; and describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
4.  Make arrangements to obtain any additional records from Apnea Specialists including any additional sleep studies other than the one in July 2010.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


6. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




